Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A power transmission apparatus for a hybrid electric vehicle having power sources of an engine and a motor-generator, the power transmission apparatus comprising: a first shaft fixedly connected to an output side of the engine; a second shaft selectively connectable to the first shaft and fixedly connected to the motor-generator; a third shaft mounted on a same axis with the first shaft and selectively connectable to the second shaft; a fourth shaft formed as a hollow shaft and mounted external to and coaxially with the third shaft without rotational interference between the third shaft and the fourth shaft; a fifth shaft mounted in parallel with the third shaft and the fourth shaft and gear- engaged with the third shaft and the fourth shaft; a planetary gear set having three rotation elements, one rotation element of the three rotation elements being fixedly connected to the second shaft, another rotation element of the three rotation elements being selectively connectable to a transmission housing, and a remaining rotation element of the three rotation elements being fixedly connected to the fourth shaft; and four gear sets forming gear engagements.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The particular arrangements of the shafts, gears and planetary gearing, and their connections thereof, is what is new and unobvious in the claimed invention. The closest prior art is ‘799 to Cho. The rest of the cited prior art lacks various features recited in the claim such as the second shaft as recited in the claim with associated connections.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Thursday, July 28, 2022